Roe Cuanto,' denunciado Rogelio Díaz en la Corte Municipal de Fajardo por abandono de menores, apeló para ante la corte del dis-trito y fué por ella declarado culpable y condenado a sufrir tres meses de cárcel y a pagar doscientos dólares de multa; y
Por Cuanto, en mayo 10, 1939, apeló para ante este tribunal, radicándose la transcripción en diciembre siete, solicitando el ape-lante cinco prórrogas para presentar su alegato la última de las cuales fué denegada en marzo 8, 1940, por haberse pedido vencido ya el término de la anterior; y
Por cuanto, el propio día ocho de marzo último se señaló la vista del recurso para abril 26 siguiente concediéndose de hecho un *966nuevo término dentro del cual pudo el acusado apelante archivar su alegato; y
PiOR cuanto; llamado el recurso el 26 de abril, sólo compareció el Fiscal quien solicitó la confirmación de la sentencia, como ya lo había hecho en su informe escrito uno de cuyos párrafos lee así: “No obstante no haberse radicado alegato alguno por el acusado apelante a causa de su propia negligencia, como hemos expuesto, hemos estudiado cuidadosamente la transcripción de evidencia radi-cada en este caso, a los fines de cerciorarnos si algún error perju-dicial al acusado hubiera podido cometerse por la corte inferior. Después de dicho estudio minucioso hemos llegado a la conclusión de que no so cometió error alguno de derecho por la corte inferior que pudiera motivar la revocación de la sentencia, así como tampoco hemos encontrado ningún manifiesto error cometido por la corte inferior en la apreciación de la prueba. Esta, por el contrario, es una categórica y terminante en cuanto a los elementos esenciales del delito imputado al acusado, o sea, la paternidad de los menores y el abandono y descuido en que dejó a dichos menores el acusado durante un largo período de tiempo. Dicha prueba fué apreciada concienzudamente por el juez de la corte inferior, quien al dictar su sentencia rindió una extensa opinión haciendo un resumen deta-llado de dicha prueba y de los fundamentos en que basó su sentencia, opinión y sentencia que encontrará este Hon. Tribunal de la página 172 a la 186 de la transcripción de evidencia, a las que llamamos poderosamente la atención de este Hon. Tribunal”; y
Pior cuanto examinados los autos se concluye que tiene razón e" Fiscal:
Por tanto, vistas la ley y la jurisprudencia aplicables, debe desestimarse como se desestima el recurso y confirmarse como se confirma la sentencia apelada que dictó la Corte de Distrito de Humacao en mayo 10, 1939.
El Juez Asociado Sr. Wolf disintió por tratarse de hijos ilegítimos y no haberse probado la paternidad como hecho anterior a la denuncia.